IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


DENNIS SABELLA,                   : No. 12 WAL 2015
                                  :
                  Respondent      :
                                  : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
          v.                      :
                                  :
                                  :
APPALACHIAN DEVELOPMENT           :
CORPORATION, A/K/A APPALACHIAN    :
DEVELOPMENT CORP; AND BRIAN C.    :
HANER AND LISA M. HANER, D/B/A    :
PINE RIDGE ENERGY,                :
                                  :
                  Petitioners     :


DENNIS SABELLA,                   : No. 13 WAL 2015
                                  :
                  Respondent      :
                                  : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
          v.                      :
                                  :
                                  :
APPALACHIAN DEVELOPMENT           :
CORPORATION, A/K/A APPALACHIAN    :
DEVELOPMENT CORP; AND BRIAN C.    :
HANER AND LISA M. HANER, D/B/A    :
PINE RIDGE ENERGY,                :
                                  :
                  Petitioners     :


                                ORDER


PER CURIAM
     AND NOW, this 15th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.




                      [12 WAL 2015 and 13 WAL 2015] - 2